DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/24/2022 that has been entered, wherein claims 1-5, 8-9, 11, 13, 15-17, 20, 22, 24-25, 27 and 30-31 are pending, claims 6-7, 10, 12, 14, 18-19, 21, 23, 26, 28-29 are canceled and claims 16 and 24 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 Election/Restrictions
Claims 1, 3-5, 8-9, 13, 15-17, 20, 22, 24-25, 27 and 30-32 allowable.  Claims 16 and 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 7/19/2021, is hereby withdrawn and claims 16 and 24 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 USC 112 is withdrawn in light of Applicant’s amendment of 3/24/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hee Jin Kwak on 5/4/2022.
The application has been amended as follows: 

1. 	(Currently amended) A semiconductor package comprising:
a redistribution substrate; and
a semiconductor chip on the redistribution substrate, 
wherein the redistribution substrate includes:
a lower protective layer;
a first conductive pattern on the lower protective layer;
a first insulating layer surrounding the first conductive pattern and on the lower protective layer, the first insulating layer including a first upper surface that includes a first flat portion extending parallel to an upper surface of the lower protective layer and a first recess, and the first insulating layer contacting a side surface of the first conductive pattern, wherein the side surface of the first conductive pattern extends between an upper surface and a lower surface of the first conductive pattern; and
a second insulating layer on the first insulating layer,
wherein the first recess is closer than the first flat portion to the upper surface of the first conductive pattern, [[and]]
the first recess is recessed toward the lower protective layer with respect to both the upper surface of the first conductive pattern and the first flat portion of the first upper surface of the first insulating layer, and
the first flat portion of the first upper surface of the first insulating layer is coplanar with the upper surface of the first conductive pattern.

2.  	(Canceled) 

3.  	(Original) The semiconductor package of claim 1, wherein the second insulating layer is in contact with the first upper surface of the first insulating layer, and a portion of the second insulating layer is in the first recess of the first insulating layer.

4.  	(Previously presented) The semiconductor package of claim 1, wherein the first recess includes a side surface that is directly connected to the first conductive pattern and is inclined with respect to the upper surface of the lower protective layer, 
a distance between a first portion of the side surface of the first recess and the side surface of the first conductive pattern is longer than a distance between a second portion of the side surface of the first recess and the side surface of the first conductive pattern, and
a distance from the upper surface of the lower protective layer to the first portion of the side surface of the first recess is shorter than a distance from the upper surface of the lower protective layer to the second portion of the side surface.

5.  	(Original) The semiconductor package of claim 1, wherein the first recess includes a side surface and a lower surface, and the side surface of the first recess is directly connected to the first conductive pattern and is between the first conductive pattern and the lower surface of the first recess, and 
a distance from the upper surface of the lower protective layer to the lower surface of the first recess is 0.7 to 0.9 times a distance from the upper surface of the lower protective layer to the first flat portion of the first upper surface of the first insulating layer.

6-7.	(Canceled)

8.  	(Previously presented) The semiconductor package of claim 1, further comprising a second conductive pattern on the first conductive pattern,
wherein the second insulating layer includes a second upper surface that includes a second flat portion extending parallel to the upper surface of the lower protective layer, and 
the second upper surface of the second insulating layer further includes a second recess that is between the second flat portion of the second upper surface of the second insulating layer and the second conductive pattern.

9.  	(Previously presented) The semiconductor package of claim 1, further comprising:
a second conductive pattern on the first conductive pattern; and
a terminal pad that is on the second insulating layer and electrically connects the second conductive pattern to the semiconductor chip.

10.  	(Canceled)

11.  	(Canceled) 

12.  	(Canceled)

13.  	(Currently amended) A semiconductor package comprising:
a lower protective layer;
a first conductive pattern on the lower protective layer;
a first insulating layer on the lower protective layer and contacting a side surface of the first conductive pattern, wherein the side surface of the first conductive pattern extends between an upper surface and a lower surface of the first conductive pattern;
a second insulating layer on the first insulating layer and the first conductive pattern; and
a semiconductor chip on the second insulating layer, 
wherein the first insulating layer includes a first upper surface and an inclined surface adjacent to the side surface of the first conductive pattern,  
the first upper surface of the first insulating layer extends parallel to an upper surface of the lower protective layer, 
a distance from the upper surface of the lower protective layer to the first upper surface of the first insulating layer is equal to 
a distance from the upper surface of the lower protective layer to a first portion of the inclined surface of the first insulating layer is different from a distance from the upper surface of the lower protective layer to a second portion of the inclined surface of the first insulating layer, 
wherein the inclined surface of the first insulating layer is between the first conductive pattern and the first upper surface of the first insulating layer.

14.  	(Canceled)

15.  	(Original) The semiconductor package of claim 13, wherein a distance between the first portion of the inclined surface and the side surface of the first conductive pattern is longer than a distance between the second portion of the inclined surface and the side surface of the first conductive pattern, and
the distance from the upper surface of the lower protective layer to the first portion of the inclined surface is shorter than the distance from the upper surface of the lower protective layer to the second portion of the inclined surface.

16.  	(Original) The semiconductor package of claim 13, wherein a distance between the first portion of the inclined surface and the side surface of the first conductive pattern is longer than a distance between the second portion of the inclined surface and the side surface of the first conductive pattern, and
the distance from the upper surface of the lower protective layer to the first portion of the inclined surface is longer than the distance from the upper surface of the lower protective layer to the second portion of the inclined surface.

17.  	(Original) The semiconductor package of claim 13, further comprising:
a second conductive pattern extending through the second insulating layer and contacting the first conductive pattern, wherein the second conductive pattern is electrically connected with the semiconductor chip; and
an upper protective layer on the second insulating layer and the second conductive pattern.

18-19.  	(Canceled)

20.  	(Previously presented) A semiconductor package comprising:
a redistribution substrate;
a semiconductor chip on the redistribution substrate; and
a molding film on the redistribution substrate and on a side surface of the semiconductor chip, 
wherein the redistribution substrate includes:
a lower protective layer;
a first conductive pattern on the lower protective layer;
a first insulating layer on the lower protective layer and surrounding the first conductive pattern;
a second insulating layer on the first insulating layer and the first conductive pattern; and
a terminal pad on the second insulating layer and electrically connected to the semiconductor chip, and 
wherein the first insulating layer includes an inclined surface, a first upper surface and a second upper surface, 
the first upper surface is between the inclined surface and the second upper surface and extends parallel to an upper surface of the lower protective layer, 
the second upper surface is coplanar with an upper surface of the first conductive pattern, 
the lower protective layer, the first insulating layer, and the second insulating layer are stacked in a first direction, 
a distance from the upper surface of the lower protective layer to the first upper surface in the first direction is shorter than a distance from the upper surface of the lower protective layer to the second upper surface in the first direction, and 
a distance from the upper surface of the lower protective layer to a first portion of the inclined surface in the first direction is different from a distance from the upper surface of the lower protective layer to a second portion of the inclined surface in the first direction.

21.  	(Canceled)

22.  	(Previously presented) The semiconductor package of claim 20, wherein a distance between the first portion of the inclined surface and a side surface of the first conductive pattern in a second direction is longer than a distance between the second portion of the inclined surface and the side surface of the first conductive pattern in the second direction, and the second direction is perpendicular to the first direction, and
the distance from the upper surface of the lower protective layer to the first portion of the inclined surface in the first direction is shorter than the distance from the upper surface of the lower protective layer to the second portion of the inclined surface in the first direction.

23.  	(Canceled)

24.  	(Original) The semiconductor package of claim 20, wherein a distance between the first portion of the inclined surface and a side surface of the first conductive pattern in the first direction is longer than a distance between the second portion of the inclined surface and the side surface of the first conductive pattern in the first direction, and
the distance from the upper surface of the lower protective layer to the first portion of the inclined surface in the first direction is greater than the distance from the upper surface of the lower protective layer to the second portion of the inclined surface in the first direction.

25.  	(Original) The semiconductor package of claim 20, further comprising: 
a second conductive pattern extending from the upper surface of the first conductive pattern onto the first insulating layer and extending between the second insulating layer and the first insulating layer; and 
a third conductive pattern extending through the second insulating layer and electrically connected to the second conductive pattern.

26.  	(Canceled)

27.  	(Original) The semiconductor package of claim 20, wherein the first insulating layer and the second insulating layer include a photosensitive insulating material.

28-29.	(Canceled) 

30.	(Previously presented) The semiconductor package of claim 1, wherein the first recess of the first upper surface of the first insulating layer surrounds the first conductive pattern in a plan view.

31. 	(Previously presented) The semiconductor package of claim 1, wherein the lower surface of the first conductive pattern and a lower surface of the first insulating layer are coplanar with each other.

32. 	(Previously presented) The semiconductor package of claim 13, wherein the first conductive pattern is between the semiconductor chip and the lower protective layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first recess is closer than the first flat portion to the upper surface of the first conductive pattern, and the first recess is recessed toward the lower protective layer with respect to both the upper surface of the first conductive pattern and the first flat portion of the first upper surface of the first insulating layer…wherein the first flat portion of the first upper surface of the first insulating layer is coplanar with the upper surface of the first conductive pattern.

Claims depend on claim 1 and are allowed.

Regarding independent claim 13, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first upper surface of the first insulating layer extends parallel to an upper surface of the lower protective layer, a distance from the upper surface of the lower protective layer to the first upper surface of the first insulating layer is equal to a distance from the upper surface of the lower protective layer to the upper surface of the first conductive pattern,…wherein the inclined surface of the first insulating layer is between the first conductive pattern and the first upper surface of the first insulating layer.”

Claims 15-17 and 32 depend on claim 13 and are allowed.

Regarding independent claim 20, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first insulating layer on the lower protective layer and surrounding the first conductive pattern;…wherein the first insulating layer includes an inclined surface, a first upper surface and a second upper surface, the first upper surface is between the inclined surface and the second upper surface and extends parallel to an upper surface of the lower protective layer, the second upper surface is coplanar with an upper surface of the first conductive pattern.

Claims 22, 24, 25 and 27 depend on claim 20 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/LEX H MALSAWMA/Primary Examiner, Art Unit 2892